Citation Nr: 1721480	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  05-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an extension beyond January 24, 2005, of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to service-connected right herniorrhaphy.

2.  Entitlement to a rating in excess of 20 percent for service-connected lumbar strain with degenerative disc disease (low back disability).

(The issue of entitlement to a higher rating for service-connected psychiatric disability will be addressed in a separate Board decision under separate cover.)


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to August 1979.

This case came before the Board of Veterans' Appeals (Board) on appeal from August 2004, September 2004 and May 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at Board hearings before a Veterans Law Judge in June 2007 and before a then Acting Veterans Law Judge in May 2013; transcripts of those hearings have been associated with the claims file.  As the above issues were addressed in both the June 2007 and May 2013 hearings conducted by two separate individuals, a panel decision is appropriate with respect to those common issues.  The Board notes that the Veteran was informed in a March 2014 letter of his right to have a hearing before a third member of the panel.  In March 2014 correspondence, the Veteran waived that right to a third hearing.  The Board will therefore proceed to adjudication of the above issues.

The Board has previously addressed the issues on appeal.  The March 2012 Board remand gave a detailed history, which is incorporated herein by reference.  

With regard to the issues still on appeal, in a September 2004 rating decision, the RO awarded a 20 percent increased rating for the Veteran's service-connected low back disability, effective July 29, 2004.  In a December 2007 decision, the Board denied a rating in excess of 20 percent for the low back disability.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated and remanded the December 2007 Board decision as to the low back rating for further proceedings.  Accordingly, in March 2012, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ). 

Meanwhile, in an October 2008 rating decision, the AOJ denied a TDIU.  The Veteran initiated an appeal and, in March 2012, the Board remanded this issue for the AOJ to provide a Statement of the Case (SOC), which was completed. 

In a June 2014 decision, the Board adjudicated other issues then on appeal and remanded the remaining issues of entitlement to an increased rating for the low back disability and entitlement to a TDIU to the AOJ.  In March 2016, the Board remanded the issues for further development.

In a December 2016 rating decision, the AOJ granted a TDIU effective July 25, 2016.  The Board notes that an April 2017 report of contact reflects that the Veteran contacted the RO as to the award of a TDIU and indicated that he "wanted it to be noted that he filed for unemployability back in 2008."  If the Veteran intends to disagree with the effective date assigned the award of TDIU, the Board advises him to submit a Notice of Disagreement on the appropriate form.

Lastly, an oversight in the June 2014 Board decision regarding the date of extension of convalescence for surgery related to service-connected right herniorrhaphy requires corrective action.  In that decision, the Board granted the maximum allowable extension of a temporary total evaluation for convalescence for the initial 6-month period from July 24, 2004 to January 24, 2005.  The Board further granted an extension of convalescence from January 25, 2005 to May 19, 2005.  While the Findings of Fact and Conclusions of Law reflect the above, the Order only reflects the grant of the first extension of convalescence, to January 24, 2005.  A July 2014 rating decision implementing that Board decision follows only the Order.  Thus, the Board will issue a supplemental decision of that determination in this decision to make clear that the Veteran is entitled to extension of a temporary total evaluation based on the right herniorrhaphy surgery through May 19, 2005.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for low back disability is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

By resolving all doubt in the Veteran's favor, the evidence demonstrates that the Veteran had "severe postoperative residuals" associated with a July 2004 surgery through May 19, 2005.


CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 through May 19, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  See 38 C.F.R. § 4.30 (2016). 

Such extensions of 1, 2, or 3 months can be made for a total of 6 months under the provisions of (a)(1), (2) or (3), but extensions of 1 or more months (up to 6 additional months) beyond the initial 6-month period may only be awarded under the provisions of (a)(2) or (3).  See 38 C.F.R. § 4.30(b)(1), (2).

The record demonstrates that the Veteran had not returned to work as of January 2005 and that he had been out of work since July 20, 2004, just prior to his surgery on which the convalescent rating is based.  The Board notes that the Veteran's inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291 (1995).  The Board additionally notes that the Chief of Staff from the Jackson VA Medical Center, Dr. K., stated that the Veteran was unable to work from July 2004 through September 2005 due to "pain complications experienced from a surgical procedure performed in July 2004 at our medical center."  

As noted in the Introduction, the Board in a June 26, 2014 Order awarded the Veteran the maximum allowable extension of convalescence in this case for the initial 6 month period, from July 24, 2004 to January 24, 2005.  The Board notes that the RO has already implemented this award, consonant with the Board's June 2014 Order.

As to further extension of the temporary total evaluation beyond January 24, 2005,  the Board notes that Dr. K.'s letter demonstrates that the Veteran suffered from pain complications and further surgical procedures which precluded the Veteran from returning to work until September 2005 as a result of his July 2004 surgery.  The Board notes that the Veteran underwent a May 20, 2005 surgery of his ilio-inguinal nerve entrapment disability for which he was assigned a temporary total evaluation for convalescence from May 20, 2005 to September 1, 2005.  

By resolving all doubt in favor of the Veteran, the Board finds that Dr. K.'s conclusions regarding pain complications and the eventual need for surgical intervention following the July 2004 surgery are demonstrable of "severe postoperative residuals" as contemplated by 38 C.F.R. § 4.30(a)(2). 

Accordingly, the Board awards further extension under 38 C.F.R. 4.30(a)(2) of convalescence from January 25, 2005 to May 19, 2005, covering the nearly five-month period not currently covered by convalescence in this case.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to service-connected right herniorrhaphy is extended to May 19, 2005.


REMAND

The Board finds that further development is needed on the claim for an increased rating for the low back disability.  In November 2016, the AOJ received a note dated that same day from Dr. C., a private physician who has been treating the Veteran for his low back disability, indicating that the Veteran would be undergoing physical therapy for the next three months.  As the above evidence identifies medical records pertinent to the claim for an increased rating for the low back disability, the AOJ should attempt to obtain them.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary authorization from the Veteran, obtain the physical therapy records identified in the November 2016 note from Dr. C.

2.  Then, readjudicate the claim for a rating in excess of 20 percent for low back disability.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	THOMAS H. O'SHAY	A. C. MACKENZIE
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	C. TRUEBA
	Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


